COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §
 IN RE:                                                           No. 08-18-00131-CR
                                                §
 JOSE ALFREDO JIMENEZ,                                      AN ORIGINAL PROCEEDING
                                                §
 RELATOR.                                                          IN MANDAMUS
                                                §

                                                §

                                       JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus against

the Honorable Bonnie Rangel, Judge of the 171st District Court of El Paso, Texas, and concludes

that Relator’s petition for writ of mandamus should be denied. We therefore deny the petition for

writ of mandamus, in accordance with the opinion of this Court.


       IT IS SO ORDERED THIS 27TH DAY OF JULY, 2018.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.